Citation Nr: 0212995	
Decision Date: 09/25/02    Archive Date: 10/03/02	

DOCKET NO.  01-06 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 26, 
1983, for the award of an increased evaluation of 10 percent 
for a chronic lumbar sprain.  

(The issues of entitlement to an evaluation in excess of 10 
percent for chronic lumbar sprain, and entitlement to service 
connection for a left knee disability will be the subject of 
a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from July 1953 to July 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Board is not, at this time, considering the claims for an 
increased evaluation for chronic lumbar sprain and service 
connection for left knee disability.  Rather, the Board is 
undertaking additional development of this issue pursuant to 
the authority granted by 67 Fed. Reg. 3, 009, 3, 104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 93.  (67 
Fed. Reg. 3, 009, 3, 105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.))  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing these issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue now decided on appeal has been 
requested or obtained.  

2.  Pursuant to the veteran's initial claim, a rating 
decision in November 1956 granted service connection for 
residuals of torn ligaments of the back and assigned a 
noncompensable evaluation, the veteran was notified of this 
action and his appellate rights, he did not appeal, and that 
decision became final.  

3.  In June 1959, the veteran filed a statement indicating an 
increase in back disability, the RO forwarded a letter to the 
veteran's correct address requesting that he submit medical 
evidence in support of a compensable evaluation, and the 
veteran submitted medical evidence revealing a post-service 
motor vehicle accident with a diagnosis of acute, recurrent, 
lumbosacral strain superimposed upon a congenital defect at 
L5; the RO concluded that the recent increase in low back 
symptoms was due to the motor vehicle accident, unrelated to 
service, and to a congenital defect at L5; the RO and denied 
an increased evaluation for low back strain and service 
connection for the congenital defect at L5, the veteran was 
notified of this decision and his appellate rights, he did 
not appeal, and this decision became final.   

4.  In May 1974 the veteran filed a claim for an increased 
(compensable) rating for his low back disability; the RO 
forwarded a letter to the veteran's correct address 
requesting that he submit medical evidence in support of a 
compensable evaluation, but the veteran failed to respond 
within one year of the request for evidence, and the claim 
was considered abandoned in accordance with governing 
regulations.  

5.  In August 1983, the veteran filed to reopen his claim, 
and the RO responded with a letter that stated that service 
connection for a back injury had been disallowed, and that to 
reopen his claim he would have to submit new and material 
evidence; while service connection for a neural arch at L5 
had been denied in August 1959 as a constitutional or 
developmental abnormality, this RO letter erroneously failed 
to recognize that service connection had been in effect since  
November 1956 for torn ligaments of the back.  

6.  In February 2000, the veteran filed a claim for an 
increased evaluation for his low back disability and he 
submitted medical evidence in support of the claim; the 
veteran was provided a VA examination, and in consideration 
of the evidence, the RO granted an increased rating to 
10 percent; the veteran's low back disability was  re-
characterizing as a chronic lumbar sprain, and the 10 percent 
rating was awarded retroactive to August 1983.  The RO noted 
that it had provided erroneous advice to the veteran 
following the August 1983 claim and it was determined that 
the veteran's claim had remained open since that time.  

7.  A private medical record pertaining to arthritis of the 
lumbar spine was received by the RO on May 3, 1983; this 
evidence shows that an increase in the veteran's low back 
disability had occurred and, since a formal claim was 
received within one year from the date of receipt of the 
evidence, the correct effective date for the 10 percent 
rating is May, 3, 1983.


CONCLUSION OF LAW

The criteria for an effective date for May 3, 1983, but no 
earlier than that date, for an increased evaluation to 
10 percent for the veteran's service-connected chronic lumbar 
sprain have been met.  38 U.S.C.A. §§ 5107, 5110 (1991); 
38 C.F.R. § 3.151, 3.155, 3.157 3.158, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter:  The pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) and regulations 
implementing that Act became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  A review of the 
claims folder reveals that the RO, in its statements of the 
case, has informed the veteran and his representative of the 
evidence necessary to substantiate his pending claim, and has 
informed the veteran and his representative of the applicable 
laws and regulations governing the award of effective dates.  
All known and available evidence has been collected for 
review, and there is no indication that there is any 
additional relevant evidence that has not been obtained for 
consideration.  In this case, there is not significant 
dispute as to the facts, but rather the outcome of the appeal 
is largely governed by application of the correct laws and 
regulations to the established facts.  The RO considered all 
of the relevant evidence and applicable law and regulations 
in adjudicating the veteran's claim.  All development 
necessary under VCAA has been completed.  38 U.S.C.A. 
§§ 5101, 5102, 5103, 5103A, 5107. 

Regarding the duty to notify, the RO has kept the veteran 
abreast of what information or evidence he must submit and 
what evidence VA must secure through its June and December 
2000 rating decisions, its statement of the case issued in 
July 2001, and letters, as well as informing him of what 
evidence is needed to support his claim.  As the issue is an 
effective date prior to August 1983, subsequently dated 
medical records are not relevant.  38 C.F.R. § 3.400.  There 
is no indication that there is any relevant evidence that has 
not been obtained by the RO.  The Board finds there is no 
further duty to assist or inform the veteran.   

Law and Regulation:  A specific claim in the form prescribed 
by the VA's Secretary must be filed for benefits to be paid 
or furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  However, in 
addition to the requirements for filing of a formal claim, 
there are also regulatory provisions governing what are 
referred to as informal claims.  See 38 C.F.R. §§ 3.155(a), 
3.157(a)(1); Rodriguez v. West, 139 Fed. 3d 1351 (Fed. Cir. 
1999).  

Unless specifically provided otherwise, the effective date of 
an award of compensation or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the latter.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, with respect to claims for increased 
evaluations, it is also provided that the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a formal claim is received within one year from such date, 
otherwise, the effective date will be the date of receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).  

Where evidence requested in connection with a claim for 
increase is not furnished within one year after the date of 
request, the claim will be considered abandoned.  After the 
expiration of one year, further action will not be taken 
unless a new claim is received and, should the right to 
benefits be finally established, compensation based on such 
evidence shall commence not earlier than the date of filing 
of the new claim.  38 U.S.C.A. § 501(a); 38 C.F.R. § 3.158.  

Analysis:  The veteran separated from service in July 1956 
and filed his initial claim for torn ligaments of the back in 
August 1956.  Upon consideration of the service medical 
records and a VA examination, which included a diagnosis of 
torn ligaments of the low back, the RO issued a rating 
decision in November 1956, which granted service connection 
for residuals of torn ligaments (of the low back) and 
assigned a noncompensable evaluation on the basis of minimal 
objective findings.  The veteran was notified of the 
allowance with a noncompensable rating, along with his 
appellate rights, but he did not appeal that decision and it 
became final.  38 C.F.R. § 3.105.  

In June 1959, the RO received a letter from the veteran 
complaining of back trouble.  That same month, the RO 
responded to the veteran that his application for an 
increased rating required medical evidence supporting the 
assertion before it could be considered.  He was requested to 
submit medical statements, dates of the examination of 
treatment, diagnoses, and reports with any clinical findings.  
It was requested that, if he had received any VA medical 
treatment, he should inform the RO of the dates and places, 
so that the RO might obtain this evidence.  

In June 1959, a report from a private physician (REW) was 
received, indicating that the veteran was seen with a 
complaint of low back pain attributable to an automobile 
accident in May 1959.  X-rays revealed loss of the normal 
lordotic curve and a congenital defect in the neural arch of 
L5 bilaterally, with no evidence of spondylolisthesis or 
other fracture or bone pathology.  In August 1959, the RO 
issued a rating decision that denied service connection of a 
defect in the neural arch at L5 on the basis that it was a 
constitutional or developmental abnormality; the RO also 
determined that the veteran's increased low back symptoms 
were due to a post-service motor vehicle accident and, 
accordingly, denied an increased evaluation for the veteran's 
service-connected low back disorder.  The veteran was 
notified of this decision and his appellate rights, he did 
not appeal, and that decision became final.  38 C.F.R. 
§ 3.105.

In May 1974, the veteran again sought an increased 
(compensable) evaluation for low back disability.  In June 
1974, the RO forwarded a letter to the veteran's correct 
address requesting that he submit medical evidence in support 
of a compensable evaluation, but the veteran failed to 
respond within one year of the request for evidence.  
Accordingly, the claim was considered abandoned.  38 C.F.R. 
§ 3.158. 

In August 1983, the veteran filed a reopened claim for an 
increased (compensable) rating for his low back disability.  
The RO responded with a letter that stated that service 
connection for a back injury had been disallowed, and that to 
reopen his claim he would have to submit new and material 
evidence.  This RO letter failed to acknowledge that service 
connection had been in effect for the veteran's torn 
ligaments of the low back since November 1956; the RO failed 
to construe the veteran's application as a claim for an 
increased rating.  

The veteran filed another claim for an increased 
(compensable) rating for his low back disability in 
February 2000.  At this time, medical evidence was submitted 
in support of the claim and the veteran was provided a VA 
examination with X-ray studies in April 2000.  Based upon 
this evidence, the RO issued a rating decision in June 2000 
granting an increased evaluation to 10 percent.  That rating 
decision recognized that the letter posted to the veteran in 
August 1983 had been in error because, while service 
connection for congenital defect of the low back had been 
denied, that letter failed to acknowledge that service 
connection was in effect for torn ligaments of the low back 
(since November 1956).  Accordingly, the RO determined that 
the veteran's August 1983 application for benefits was a 
claim for an increased rating and, as the RO failed to 
address the claim, it remained open since that time.  
Accordingly, the 10 percent rating was made retroactive to  
August 1983.  The veteran was notified of this decision and 
disagreed with both the evaluation assigned and the effective 
date.  This decision addresses the effective date issue only.  
(The increased rating issue requires additional development 
before an appellate decision can be issued.  See Introduction 
to this decision.)

The veteran asserts that a compensable evaluation is 
warranted from the time he filed his original claim shortly 
after service.  He testified at his personal hearing that his 
back disability was symptomatic at the time of his separation 
from service and that it had increased in severity over the 
years.  He also acknowledged that he had had post-service 
injuries.  

The veteran was initially granted service connection for torn 
ligaments of the low back shortly after service with a 
noncompensable evaluation, and he was notified of that 
decision but he did not appeal.  In June 1959, the veteran 
complained of low back trouble, and was notified that he 
should send clinical evidence in support of such claim since 
the initial rating action found the service-connected low 
back disability to be essentially asymptomatic.  Medical 
records were received shortly thereafter, but these records 
clearly attributed current low back problems to an 
intercurrent injury, sustained in a May 1959 motor vehicle 
accident, many years after service.  The RO subsequently 
issued a rating decision which found that the veteran's 
service-connected torn ligaments had been essentially 
asymptomatic for three years after service and that recent 
symptoms were attributable to a motor vehicle accident 
unrelated to service.  A compensable rating was denied for 
the service-connected torn ligaments of the low back; the RO 
also denied service connection for additional back 
disability, a defect at L5, on the basis that it was a 
constitutional or developmental abnormality.  The veteran was 
notified of this decision but he did not appeal. 

In May 1974, the veteran filed another claim for an increased 
(compensable) rating for his low back disability and the RO 
immediately requested that he support a claim for increased 
disability, which had been noncompensably evaluated for many 
years, with medical evidence showing or demonstrating 
increased disability.  The veteran did not respond within one 
year and that claim was treated as abandoned in accordance 
with 38 C.F.R. § 3.158(a).  The veteran next filed a claim in 
August 1983 and, while the RO erroneously notified the 
veteran of the status of his claim at that time, subsequent 
award action recognized this error and granted the veteran's 
increased evaluation retroactive to the date of receipt of 
the August 1983 claim.  

In accord with the general rule applicable in such cases, the 
effective date for an award of an increased evaluation will 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is the later.  The RO, by its current rating 
action, has already granted the veteran the increase 
effective to the date of the earliest formal claim which had 
not previously been denied without appeal or abandoned; 
namely, the veteran's claim for an increased (compensable) 
rating filed in August 1983.  

The exception to the general rule, however, allows the 
effective date for an increase to be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year from such date.  That is, if medical 
evidence establishes a factual basis for the increase, then 
the effective date may be established to the date that the 
increase is first shown by that medical evidence, if it is 
within one year of the formal claim for increase.  

A review of the claims folder reveals only several medical 
records dated within one year prior to the veteran's 
August 1983 claim for increase.  In April 1983 an 
occupational therapy record noted numerous post service 
injuries of the left knee and left tibia.  Also documented 
was chronic pain in the upper thoracic spine, related to a 
recent fall.  Service connection is not in effect for a 
thoracic spine disability.  However, also of record is X-ray 
evidence of degenerative arthritis of the lumbosacral area.  
While the veteran was initially service-connected for torn 
ligaments of the low back, and while this has more recently 
been re-characterized as chronic lumbar sprain, he was and 
remains rated under 38 C.F.R. § 4.71a, Code 5295 and the 
rating criteria for that code includes osteo-arthritic 
changes of the lumbar spine. 

The Board finds that, under these circumstances, the private 
medical record pertaining to arthritis shows an increase in 
disability had occurred and, since a formal claim was 
received within one year from the date of receipt of the 
evidence, May, 3, 1983, the correct effective date for the 10 
percent rating for the veteran's low back disability should 
be the date of receipt of the evidence showing the increase 
in disability, May 3, 1983.  38 C.F.R. § 3.400(o)(2).  

Accordingly, with consideration of the X-ray evidence 
received on May 3, 1983, within one year of the veteran's 
August 1983 claim to reopen, which showed that  the veteran's 
low back disability was manifested by findings that supported 
a 10 percent rating for chronic lumbar strain, an earlier 
effective date of May 3, 1983, but no earlier than that date, 
in accordance with 38 C.F.R. § 3.400(o)(2), is warranted.  


ORDER

Entitlement to an effective date of May 3, 1983, for the 
award of an increased evaluation to 10 percent for 
service-connected chronic lumbar sprain is granted. 


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

